Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 20-33 and 85-90 are pending and have been examined. 
Priority
This application, Serial No. 17/172561 (PGPub: US2021/0239699) was filed 02/10/2021. This application is a DIVISIONAL of  15/751,638, filed 02/09/2018 and now US Patent 10,948,491, which is a 371 of PCT/US2016/046496 filed 08/11/2016 which claims benefit of U.S. Provisional Patent Application 62/203,626 filed 08/11/2015.
Information Disclosure Statements
The Information Disclosure Statement filed 05/10/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-24, 26, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (WO 2014/035993, Pub date: 03/06/2014, hereinafter “Prakash”) in view of Bruno (US 2014/0200337, Pub Date: 07/17/2014).
	Regarding claims 20, 23-24 and 32, Prakash teaches throughout the publication a method for deterring an insect infected with a pathogen (abstract) comprising: (a) providing in said area a device which comprises a payload reservoir comprising an insect attractant or insect food source (page 10, lines 2- 15, oil filled cavity and attractants can be used; see claim 15, detector for analyzing an insect’s saliva sample to determine the pathogen carried by the insect); and (b) allowing said specific insects to alight on or feed on said device under conditions suitable to allow the detection of said pathogen protein (page 10, lines 17-18 and see claim 15).
However, Prakash does not specifically teach that the immunoassay incorporates a detector conjugate comprising a gold nanoparticle conjugated to a specific detector molecule that binds specifically to a protein to form an agglomerated detector conjugate and visualizing or quantitating the binding of said protein to said detector conjugate to form an agglomerated detector conjugate to determine the presence of the protein, wherein the specific detector molecule is an aptamer or a monoclonal antibody.
	Bruno teaches throughout the publication assays for arthropod-borne bacteria or viruses using colloidal gold or fluorescent nanoparticle (paragraph 0051) and more specifically teaches detecting proteins from arthropods using colloidal gold aptamer conjugates which bind to the protein of interest to give a visual indication of detection (paragraph 0007). Furthermore, Bruno teaches the use of aptamers or monoclonal antibodies (paragraphs 0028-0030).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the protein or pathogen protein detecting immunoassay of Prakash, a gold nanoparticle detector conjugate as taught by Bruno because Prakash is generic regarding the immunoassay technique utilized for the insect assay and one skilled in the art would have been motivated to choose an assay and detector that would allow for ease of detection through visual detection.
	Regarding claims 21-22, Prakash in view of Bruno teach the method wherein the visualizing or quantitating is a colorimetric change, wherein the colorimetric change is red (Bruno, paragraph 0007)
Regarding claim 26, Prakash teaches the device further comprising a toxic sugar water substance (see claim 8). 
Regarding claims 28-30, Prakash teaches the device wherein the specific insect is a mosquito and more specifically Culex pipiens pipiens mosquitos (page 4, lines 28-31).
Regarding claim 31, while Prakash in view of Bruno both teach that the assay can incorporate salts (Prakash, page 12, lines 1-2; Bruno, paragraph 0007), the references fail to specifically teach the method wherein the binding of said protein to said detector conjugate to form an agglomerated detector conjugate in a solution comprising about 1 mM to about 1000 mM NaCL. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 31 are for any particular purpose or solve any stated problem, and the prior art teaches that salts may be utilized based on sample and reagent preparation. Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the insect immunoassay art.
	Regarding claim 33, Prakash in view of Bruno teach the method wherein the presence of the pathogen protein in the insect is detected when the gold nanoparticles aggregate in comparison with a control or a negative sample not containing the pathogen protein where the nanoparticles do not aggregate (Prakash, page 16, lines 1-6 and Figure 5, negative control; Bruno, Figure 8, control lines).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (WO 2014/035993, Pub date: 03/06/2014, hereinafter “Prakash”) in view of Bruno (US 2014/0200337, Pub Date: 07/17/2014), as applied to claim 20 above (hereinafter “Modified Prakash”) and further in view of Wefler (US 5,501,033 Patent Date: 03/26/1996).
	Regarding claim 25, Modified Prakash teaches the device as described above but fails to teach that the device comprises a releasing wick. Wefler teaches throughout the publication a liquid bait-toxicant delivery station having reservoirs with access/feeding portions for insects (column 1, lines 6-14). More specifically, Wefler teaches that one of the reservoirs incorporates a fibrous wick attached to the absorbent feeding pad to allow movement of fluids by capillary action (column 2, line 65 – column 3, line 10).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of Modified Prakash, a releasing wick as taught by Wefler because it would have been desirable to allow transfer of fluids between portions of the device by capillary action (Wefler, column 2, line 65 – column 3, line 10).
	 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (WO 2014/035993, Pub date: 03/06/2014, hereinafter “Prakash”) in view of Bruno (US 2014/0200337, Pub Date: 07/17/2014), as applied to claim 20 above (hereinafter “Modified Prakash”), and further in view of Foster (US 4,908,977 Patent Date: 03/20/1990).
	Regarding claim 27, Modified Prakash the device as described above incorporating an insect attractant or food source (Prakash, page 10, lines 11-12). However, Modified Prakash fails to specifically teach that the insect attractant or food source is sugar water. Foster teaches throughout the publication a device for killing arthropods (abstract) and more specifically teaches that to attract the desired insects, attractants can include food stuffs such as sugar or corn syrup deposited on the target area and preferably a sugar on a moist target area (column 5, lines 12-41).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate as the insect attractant or food source in the device of Modified Prakash, sugar water as taught by Foster because Modified Prakash is generic the type of attractant used to attract the insects and one skilled in the art would have been motivated to choose the appropriate attractant based on the desired insects to attract.

Allowable Subject Matter
Claims 85-90 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M GIERE/Primary Examiner, Art Unit 1641